Case o-2U0-/0914-reg VOC so Filed Us/O0cicQO Entered Ow/O02/20 Loi l4i40

meckiniey

onua

 

Attorneys at Law

September 2, 2020

VIA REGUALR MAIL

United States Bankruptcy Court

Eastern District of New York

Alfonse M. D’ Amato Federal Courthouse
Central Islip, New York, 11722

Re: Rosy St. Fort, Debtor
Bankruptcy Case No.:20-70914

To Whom It May Concern,

Our office represents Debtor, Rosy St. Fort, in the above referenced matter. On August 9,
2020 our office filed a Motion to Convert to a Chapter 13. The motion was assigned docket
number #29. Our office respectfully withdraws its Motion to Convert to a Chapter 13 as Debtor
intends to convert to a Chapter 11.

Sincerely,

/s/Kevar Young

Kevar Young

Paralegal

McKinley Onua & Associates
26 Court Street, Ste. 300
Brooklyn, New York 11242

 

= 276 Court Street ® Ste. 300 = Brooklyn, NY {1242 © 718-522-0236 © 718-701-8305(f) © mckinleyonua.com «
